DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
With respect to the effect of the preamble of claims 1-2, and 5-7, which recite “[a] fast Fourier transform circuit of an audio processing device, configured to perform an N-points fast Fourier transform where N is a power of 2”, Examiner interprets the preamble to not provide structural limits on the claims.  The claim preamble when read in the context of the claim does not recite limitations of the claim, and does not give live, meaning or vitality to the claim.  See MPEP 2111.02.

Claim Objections
Claims 8-12 are objected to because of the following informalities.  
Claim 8 line 6 recites “the input data according one twiddle factor”.  This limitation appears to have a typographical error and should possibly recite “the input data according to one twiddle factor”.  Claims 9-12 inherit the same deficiency as claim 8 by reason of dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 14-15 recite “plurality of adders/subtractors, … and performing addition/subtraction”.  It is unclear whether the notation adders/subtractors and addition/subtraction means adder or subtractor, adder and subtractor or a combined unit that performs either adding or subtracting.  For purposes of examination the latter will be interpreted.  Claims 2-7 inherit the same deficiency as claim 1 by reason of dependence. Claim 5, claim 7, claim 8 and claim 10 recite similar limitations and are rejected for the same reason.  Claims 6-7 inherit the same deficiency as claim 5 by reason of dependence.  Claims 9-12 inherit the same deficiency as claim 8 by reason of dependence. 
Claim 9 lines 4-6 recite “wherein each of the radix-2 butterfly operation circuits further comprises: a memory circuit, coupled to the radix-2 butterfly operation circuit”.  The limitation “the radix-2 butterfly operation circuit” lacks antecedent basis. Antecedent basis is present for “the radix-2 butterfly operation circuits” (plural).  It is unclear which of the radix-2 butterfly operation circuits the memory circuit is coupled to.  Furthermore, the limitation recites that the memory circuit is comprised within each of the radix-2 butterfly operation circuits.  It is unclear what is meant by a memory circuit that is comprised within the radix-2 butterfly operation circuits being coupled to the radix-2 butterfly operation circuit.  Claim 10 inherits the same deficiency as claim 9 by reason of dependence.
Claim 9 line 8 recites “one of the N/2 points output data”.  This limitation lacks antecedent basis.  It is unclear if the limitation refers back to output data recited in claim 8 line 7 or some other data.  For purposes of examination this limitation will be interpreted as output data recited in claim 8 line 7 wherein the output data comprises N/2 points.  Claims 8-12 inherit the same deficiency as claim 9 by reason of dependence. 
Claim 11 recites “a read-only memory, coupled to the radix-2 butterfly operation circuits”.  It is unclear whether each radix-2 butterfly operation circuit is collectively coupled to a single read-only memory or whether each radix-2 butterfly operation circuit is to a single read-only memory individually.  For purposes of examination the latter will be interpreted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040030736 A1, Scheuermann,  (hereinafter “Scheuermann”) in view of US 200301212722 A1 Jain et al., (hereinafter “Jain”).

Regarding claim 1, Scheuermann teaches the following:
 a memory circuit (Fig 12, Mem1); and 
a butterfly operation unit circuit, coupled to the memory circuit, reading two points input data from the memory circuit, performing a butterfly operation for the two points input data according to a twiddle factor to generate two points output data, and writing the two points output data into the memory circuit, wherein the butterfly operation unit circuit comprises (Fig 12 remainder of circuit beyond Mem1 and Mem2, [0023], Abstract second to last line Radix-2 FFT/IFFT for butterfly operation, [0048] FFT butterfly, R: RL, RU and I: IL, IU for from Mem1 into circuit for reading two points input data from memory circuit, Cos, Sin for according to twiddle factor, OUT R: RU, RL, and I: IU and IL, Mux out to Mem1 for writing the two points output data into the memory circuit): 
a multiplier, sequentially multiplying a real coefficient or an imaginary coefficient of one of the two points input data by a real coefficient or an imaginary coefficient of the twiddle factor in a plurality of clock cycles, wherein the multiplier performs a multiplication once in each of the clock cycles ([0048], fig 12 pipeline multiplier for sequential multiplying in four multiplications as in fig 12 table in a plurality of clock cycles with a multiplication in each of the four cycles, multiplying a real coefficient of input data by a real coefficient of the twiddle factor (RL x Cos) and an imaginary coefficient of input data by an imaginary coefficient of the twiddle factor (IL x Sin), a real coefficient of input data by an imaginary coefficient of the twiddle factor (RL x Sin) and an imaginary coefficient of input data by a real coefficient of the twiddle factor (IL x Cos) ); and 
a plurality of adders/subtractors, coupled to the multiplier, and performing an addition/subtraction according to an output of the multiplier or a real coefficient or an imaginary coefficient of the other one of the two points input data, such that the butterfly operation unit circuit generates the two points output data (Fig 12, ALU1 ALU1_RF and ALU2 for a plurality of adders/subtractors as shown in table, with table showing operation of both addition and subtraction  on output of multiplier and real coefficient COS and imaginary coefficient SIN of the other of the two points input data).
Examiner has mapped Scheuermann notation RL, RU, IL, IU, Cos, Sin to real coefficient of two points input data (RL, RU), imaginary coefficients of input data (IL, IU), and real coefficient of the twiddle factor (Cos), and imaginary coefficient of the twiddle factor (Sin) respectively. Scheuermann discloses figure 12 as the pipeline architecture for performing a radix-2 butterfly for an FFT butterfly ([0048]), but is silent with respect to explicit definitions as to notation used in the pipeline of figure 12.  However, in the same field of endeavor, Jain provides a teaching that this notation is known to one of ordinary skill in the art before the effective filing date. See Jain [0003-0013], wherein W represents the twiddle factor and is disclosed in terms of a real and imaginary component of a difference wherein the Cos is the real component and the Sin is the imaginary component ([0005-0006]).  Jain further discloses the input data in terms of a real component and an imaginary component  with subscript r for real and subscript i for imaginary ([0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to interpret the notation of Scheuermann consistent with the notation of Jain. 

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis,  Scheuermann teaches the following:
further comprising: a twiddle factor memory circuit, coupled to the butterfly operation unit circuit, and storing the twiddle factor (Fig 12, Mem2).

Regarding claim 5, in addition to the teachings addressed in the claim 1 analysis,  Scheuermann teaches the following:
wherein the clock cycles comprise a first clock cycle and a second clock cycle, the multiplier multiplies the real coefficient of one of the two points input data by one of the real coefficient and the imaginary coefficient of the twiddle factor in the first clock cycle to generate a first multiplication output (Fig 12 MULT first cycle, RL x Cos, for multiplier multiplies the real coefficient of one of the two points input data by one of the real coefficient of the twiddle factor in the first clock cycle to generate a first multiplication output) and the multiplier multiplies the imaginary coefficient of one of the two points input data by the other one of the real coefficient and the imaginary coefficient of the twiddle factor in the second clock cycle to generate a second multiplication output (Fig 12 MULT second cycle, IL x Sin, for multiplier multiplies the imaginary coefficient of one of the two points input data by one of the imaginary coefficient of the twiddle factor in the second clock cycle to generate a second multiplication output).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scheuermann in view of Jain in view of US 20200319296 A1 Gupta et al., (hereinafter “Gupta”) in view of C. Wang et al., A Low-Cost 256-Point FFT Processor for Portable Speech and Audio Applications, 2007 International Symposium on Integrated Circuits, IEEE 2007 (Hereinafter “Wang”).

Regarding claim 8, Scheuermann teaches the following:
A fast Fourier transform circuit of an 
a L, RU and I: IL, IU for from Mem1 into circuit), and performing a butterfly operation for the input data according one twiddle factor output data, wherein the butterfly operation comprises a plurality of additions/subtractions and a plurality of multiplications decomposed based on a complex operation, U, RL, and I: IU and IL, Mux out for generate output data, AU1, ALU_RF, ALU2 operations for a plurality of additions/subtractions, Mult operations for a plurality of multiplications decomposed based on a complex operation), 
wherein each of the radix-2 butterfly operation circuits sequentially perform the additions/subtractions and the multiplications in a plurality of clock cycles, and the multiplication is performed at most once in each of the clock cycles ([0048], Fig 12, pipelined for sequentially performed, 6 clock cycles).
Examiner has mapped Scheuermann notation RL, RU, IL, IU, Cos, Sin to real coefficient of two points input data (RL, RU), imaginary coefficients of input data (IL, IU), and real coefficient of the twiddle factor (Cos) as elements decomposed based on a complex operation within the plurality of additions/subtractions and a plurality of multiplications of the multiplication as in the fig 12 pipeline. Scheuermann discloses figure 12 as the pipeline architecture for performing a radix-2 butterfly for an FFT butterfly ([0048]), but is silent with respect to explicit definitions as to notation used in the pipeline of figure 12.  However, in the same field of endeavor, Jain provides a teaching that this notation is known to one of ordinary skill in the art before the effective filing date. See Jain [0003-0013], wherein W represents the twiddle factor and is disclosed in terms of a real and imaginary component of a difference wherein the Cos is the real component and the Sin is the imaginary component with the real and imaginary component comprising a complex operation ([0005-0006]).  Jain further discloses the input data in terms of a real component and an imaginary component  with subscript r for real and subscript i for imaginary ([0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to interpret the notation of Scheuermann consistent with the notation of Jain.
	Scheuermann in view of Jain therefore discloses radix-2 butterfly operation circuit, but does not explicitly disclose a plurality of radix-2 butterfly operation circuits, wherein each of the butterfly operation circuits perform the steps disclosed above.  Scheuermann in view of Jain further does not explicitly disclose M twiddle factors where M is a positive integer less than N/2.  However, in the same field of endeavor, Gupta discloses a pipelined FFT comprising a plurality of radix-2 butterfly operation circuits (Fig 3).   Gupta further discloses M twiddle factors (one at each of the four stages), wherein M is less than N/2 wherein N =32 ([fig 3, [0032-0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the plurality of radix-2 butterfly operation circuits as configured in Gupta figure 3 but substituting the pipeline for performing each of the radix-2 butterfly operation circuits as disclosed but Scheuermann in view of Jain (Scheuermann fig 12).  It is obvious to one of ordinary skill in the art to perform a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143.I.(B).
	Scheuermann discloses a reconfigurable computing system for a variety of digital signal processing applications in including the fast fourier transform (FFT) ([0006-0009, 0037]).  However, Scheuermann in view of Jain in view of Gupta does not explicitly disclose application of the FFT of an audio processing device.  However, in the same field of endeavor Wang discloses a low-cost FFT processor for portable speech and audio applications using a pipelined approach of two multipliers and three adders (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the FFT circuit of Scheuermann in view of Jain in view of Gupta to the audio application of Wang for the purpose of minimizing the number of multipliers in the pipeline from two multipliers to one multiplier to benefit the portable audio application. 

Regarding claim 12, Scheuermann in view of Jain in view of Gupta in view of Wang teach the claim 8 limitations.  Gupta further discloses stage 1 of the plurality of radix-2 butterfly operation circuits, wherein stage 1 perform s a 32-point FFT radix 32 operation ([0035]).  It would have been obvious to one of ordinary skill in the art to perform the staged FFT operation by using a pipelined staged fashion, reusing stage components rather than require multiple passes through an accelerator (Gupta [0022])

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Scheuermann in view of Jain in view of Gupta in view of Wang in view of CN 109992741 A Cao et al., (Hereinafter “Cao”).

Regarding claim 11, Scheuermann in view of Jain in view of Gupta in view of Wang teach the claim 8 limitations. Scheuermann in view of Jain in view of Gupta further discloses a read-only memory, coupled to the radix-2 butterfly operation circuits and storing the M twiddle factors (Gupta fig 3, [0032-0035] for storing the M twiddle factors, Scheuermann discloses a memory for storing twiddle factors (Fig 12, MEM2), but is silent as to the type of memory.  
However, Jain discloses a read only memory for storing the twiddle factors (fig 3, fig 4 304).  It would have been obvious to one of ordinary skill in the art to use a read only memory disclosed by Jain for the memory disclosed by Scheuermann because Jain discloses the read only memory as the preferable memory ([0023]) for storing twiddle factors).
Scheuermann in view of Jain in view of Gupta in view of Wang are silent with respect to the specific number of twiddle factors.  However in the same field of endeavor, Cao discloses a ROM for storing twiddle factors wherein the number of twiddle factors stored is N/4 (Cao [0146], translation 9th paragraph up from the claims “ROM only stores the value of k is 0 to N/4 -1 of the rotating factor” of the twiddle factor).  It would have been obvious to one of ordinary skill in the art before the effective filing date to store the number of twiddle factors disclosed by Cao for the purpose of benefiting from the rotating factor to store less twiddle factors (Cao [0146]).

Allowable Subject Matter
Claims 3-4, 6-7, and 9-10 would be allowable if rewritten to overcome the rejections under 35 USC 112(b), and if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
As in claim 3, Applicant claims a fast fourier transform circuit of an audio processing device, configured to perform an N-points fast Fourier transform where N is a power of 2, wherein the apparatus comprises  a memory circuit, a butterfly operation unit circuit, wherein the butterfly operation unit circuit comprises a multiplier, and a plurality of adders/subtractors.  The apparatus as in claim 3 further comprises:
wherein the N-points fast Fourier transform is based on R points, the N-points fast Fourier transform comprises logRN level stage operations, and the butterfly operation unit circuit performs a butterfly operation N/4 times in an ith level stage operation and sequentially writes N/2 points output data generated in the ith stage operation into the memory circuit, wherein R is an integer greater than 1, and i is an integer greater than or equal to 1 and less than or equal to logRN, 
wherein the N/2 points output data generated in the ith level stage operation by the butterfly operation unit circuit are not conjugate symmetric to each other, the memory circuit has (N/2+1)*2 memory addresses, and each of the memory addresses is configured to record a real coefficient or an imaginary coefficient of one of the N/2 points output data.

The primary reason for indication of allowable subject matter subject matter with respect to claim 3 are the limitations in combination with the remaining limitations, wherein data points output are not conjugate symmetric to each other and with respect to the sizes of memory address, specifically:
 wherein the N/2 points output data generated in the ith level stage operation by the butterfly operation unit circuit are not conjugate symmetric to each other, the memory circuit has (N/2+1)*2 memory addresses, and each of the memory addresses is configured to record a real coefficient or an imaginary coefficient of one of the N/2 points output data.

As in claim 6, Applicant further claims:
wherein the adders/subtractors comprise a first adder/subtractor and a second adder/subtractor, the first adder/subtractor performs an addition/subtraction according to the first multiplication output and the second multiplication output in the second clock cycle to obtain a first addition/subtraction output, and the second adder/subtractor performs an addition/subtraction according to the first addition/subtraction output and the real coefficient of the other one of the two points input data in the second clock cycle to obtain the real coefficient of one of the two points output data, 
wherein the clock cycles comprise a third clock cycle, the second adder/subtractor performs an addition/subtraction according to the first addition/subtraction output and the real coefficient of the other one of the two points input data in the third clock cycle to obtain the real coefficient of the other one of the two points output data.
The primary reason for indication of allowable subject matter subject matter with respect to claim 6 and 7 are the limitations in combination with the remaining limitations, with respect to the order of addition/subtraction in the respective clock cycles specifically: 
and the second adder/subtractor performs an addition/subtraction according to the first addition/subtraction output and the real coefficient of the other one of the two points input data in the second clock cycle to obtain the real coefficient of one of the two points output data.

As in claim 9, Applicant claims a fast fourier transform circuit of an audio processing device, configured to perform an N-points fast Fourier transform where N is a power of 2, wherein the apparatus comprises a plurality of radix-2 butterfly operation circuits, wherein each of the radix-2 butterfly operation circuits performs butterfly operations comprising a plurality of additions/subtractions and a plurality of multiplications, wherein claim 9 further comprises:
a memory circuit, coupled to the radix-2 butterfly operation circuit, configured to store the input data and the output data, and having (N/2+1)*2 memory addresses, wherein each of the memory addresses is configured to record a real coefficient or an imaginary coefficient of one of the N/2 points output data.
The primary reason for indication of allowable subject matter subject matter with respect to claim 6 and 7 are the limitations in combination with the remaining limitations, with respect to the sizes of the memory addresses, specifically:
a memory circuit, … , configured to store the input data and the output data, and having (N/2+1)*2 memory addresses.

Scheuermann is the closest prior art found.  Scheuermann discloses an adaptable computing system that includes a pipeline architecture computing a radix-2 FFT (abstract), and further disclosing the claimed invention as in the above claim mappings.  Scheuermann does not, however, explicitly disclose wherein data points output are not conjugate symmetric to each other, and is silent with respect to the sizes of memory address as in claim 3 and 9.  Scheuermann discloses a plurality of adders/subtractors performing operations over successive clock cycles but does not explicitly disclose the specific ordering of addition/subtraction in the respective clock cycles as in claims 6 and 7.
Jain discloses a processor for performing fast Fourier-type transform operations in a pipeline architecture comprising one multiplier and a plurality of adders to perform butterfly operations over a plurality of cycles (abstract, fig 4, fig 5, [0003-0014, [0041-0056]).  Jain does not, however, explicitly disclose wherein data points output are not conjugate symmetric to each other, and is silent with respect to the sizes of memory address as in claim 3 and 9.  Jain further does not explicitly disclose the specific ordering of addition/subtraction in the respective clock cycles as in claims 6 and 7.
Gupta discloses a hardware accelerator configured to perform FFT operations wherein the accelerator includes butterfly units and a multiplier wherein butterfly operations are performed in stages (abstract, fig 3).  Gupta does not, however, explicitly disclose wherein data points output are not conjugate symmetric to each other, and is silent with respect to the sizes of memory address as in claim 3 and 9.  Jain further does not explicitly disclose the specific ordering of addition/subtraction in the respective clock cycles as in claims 6 and 7.
Want discloses an FFT processor for audio applications comprising a pipeline including multipliers and adders performing butterfly operations in a series of multiplications and additions, and including an address generator to access coefficient ROM, and RAM input data (abstract, fig 2-5). Wang does not, however, explicitly disclose wherein data points output are not conjugate symmetric to each other, and is silent with respect to the sizes of memory address as in claim 3 and 9.  Wang further does not explicitly disclose the specific ordering of addition/subtraction in the respective clock cycles as in claims 6 and 7.
Cao discloses an apparatus for performing an N-point FFT divided into stages for a mixed based operation (translation abstract, fig 6). Cao further discloses addressing RAM (translation summary of invention). Cao does not, however, explicitly disclose wherein data points output are not conjugate symmetric to each other, and is silent with respect to the sizes of memory address as in claim 3 and 9.  Cao further does not explicitly disclose the specific ordering of addition/subtraction in the respective clock cycles as in claims 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182